OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR CORDOVA DAVILA
Rafael Ocasio Martínez constituyó hipoteca sobre una finca urbana de su propiedad a favor de Segundo Cadierno Rodríguez para garantizar una obligación de $9,000 contraída con el referido Sr. Cadierno. Esta finca fué vendida al de-*877mandante José Oiler 011er, quien se hizo cargo de pagar el crédito hipotecario, y vencida la hipoteca se llevó a cabo el cobro de la denda a través de nn procedimiento ejecutivo hipotecario qne culminó en la adjudicación del inmueble al acreedor ejecutante Sr. Cadierno Rodríguez. En el diligen-ciamiento del requerimiento de pago ordenado por la corte el márshal hizo constar que había requerido de pago a José Dolores Cruz en concepto de administrador y encargado de la finca, por encontrarse ausente de Puerto Rico, residiendo en la República de Santo Domingo, el deudor hipotecario José Oiler 011er.
El demandado Segundo Cadierno, en su contestación a la demanda, negó que el deudor hipotecario José Oiler 011er no hubiese sido requerido de pago y alegó afirmativamente que el marshal requirió de pago al referido 011er en la persona que se encontraba al frente de la finca en concepto de representante legal.
La corte de distrito anuló el procedimiento ejecutivo basándose en que no se publicaron edictos para notificar al demandado, quien se hallaba ausente de la isla, requisito indispensable cuando el requerimiento no se entiende' con apoderado o arrendatario que tenga a su cargo la finca.
El demandante apelado presentó como prueba el auto de requerimiento decretado por la corte, el mandamiento librado al márshal, y su diligenciamiento por parte de este funcio-nario. También se ofrecieron como prueba otros documentos que formaron parte del procedimiento sumarísimo incoado contra el demandante. No se ofreció prueba testifical alguna, lia afirmación de que el deudor hipotecario no fué requerido de pago por el márshal, ni por medio de la publicación de edictos ni por medio de representante legal, negada por la parte apelante, quedó huérfana de prueba. La certificación de diligenciamiento constituye prueba prima facie de los hechos en la misma contenidos, según se dice en la opinión de la mayoría, citándose las decisiones que sostienen esta doctrina.
*878Al dorso de la orden de diligenciamiento se hace constar lo siguiente:
“Certifico que el día 3 de septiembre de 1929, en el edificio de la Corte de Distrito de San Juan, notifiqué personalmente a José Dolores Cruz como administrador y encargado de la finca hipotecada, requi-riéndole con instrucciones de ponerlo inmediatamente, sin dilación, en conocimiento de su dueño don José Oller y Oller, quien, según informes obtenidos por el que suscribe, se halla ausente de Puerto Rico, residiendo actualmente en la República de Santo Domingo, para que dentro del término de 30 días a contar de la fecha de este reque-rimiento, satisfaga al demandante las cantidades expresadas en este mandamiento, copia del cual, así como de la demanda, de la orden de la Corte, de la certificación del Registro de la Propiedad, de la escritura de constitución de hipoteca, los entregué para que a su vez los remitiera a su dueño el demandado, apercibiéndole de que de no verificar el pago de las ameritadas cantidades en, el término in-dicado, se procederá a la subasta de la finca hipotecada, para con su producto safisfacer al demandante las cantidades expresadas. — San Juan, P. R., a 3 de septiembre de 1929. — (Fdo.) E. Urrutia, Marshal. —M. Prida, Márshal Auxiliar.”
De acuerdo con la certificación que antecede, única prueba ofrecida por la parte apelada para sostener su alegación de que el deudor hipotecario no fué debidamente requerido, tenemos que asumir que se notificó personalmente a José Dolores Cruz como administrador y encargado de la finca hipotecada, requiriéndole de pago, con instrucciones de po-nerlo inmediatamente, sin dilación, en conocimiento de su dueño don José Oller y Oller, quien según informes obtenidos se hallaba ausente de Puerto Bico residiendo en la Bepública Dominicana.
Ahora bien, ¿ puede requerirse de pago al administrador encargado de la finca, cuando el deudor no residiere en el lugar en que radica el inmueble, sin necesidad de publicar el requerimiento por medio de edictos? La corte inferior, al sostener la negativa y anular el procedimiento ejecutivo, cita en su abono el caso de Ruiz de Lókpez v. Corte, 42 D.P.R. 286, donde E. Solé & Co., segunda acreedora hipotecaria, *879compareció en nn procedimiento snmario para la ejecución ■de nna primera hipoteca, y solicitó que se dejara sin efecto una orden de venta, fundándose en que el deudor hipotecario no residente no había sido citado por edictos, aunque el re-querimiento de pago había sido hecho a Celestino Benitez, quien no era ni arrendatario ni apoderado de tal deudor hipotecario. De la opinión emitida por la corte en este caso copiamos lo siguiente:
‘‘El diligenciamiento del marshal dice que el requerimiento de pago fué hecho a Benitez como 'apoderado del deudor hipotecario no residente, ‘hallándose al frente de las fincas sujetas a los procedi-mientos ejecutivos . . como administrador de ellas, encargado del cobro de las rentas . . También se expresó en la diligencia que Benitez manifestó al márshal que él no era apoderado del deudor hipotecario. Esta aseveración fué sustanciada por una declaración jurada que se radicó como ‘exhibit’ unido a la moción para que se dejara sin efecto la providencia de venta.
“Hay una discrepancia entre la declaración jurada y una certifi-cación expedida por el registrador de l’a propiedad, con respecto a la fecha de cierta escritura de poder otogada, ya el día último de abril, o el último de mayo de 1929. Lo cierto es que Benitez no era el apoderado del deudor hipotecario en noviembre de 1930, cuando se hizo’ el requerimiento de pago.
“La peticionaria en el prodimiento ejecutivo sumario solicita se anule el auto de oertiorari librado por este tribunal, y dice que la palabra ‘apoderado’, según se usa en el artículo 171, supra es lo suficientemente amplia para incluir a cualquier agente encargado de la propiedad. Se arguye que la citación por edictos es innecesaria cuando el requerimiento de pago se hace a cualquier persona encar-dada de la finca .hipotecada en su carácter representativo.
“Un apoderado es un mandatario, más un mandatario no es nece-sariamente un apoderado. Un apoderado es un mandatario que ac-túa bajo un poder especial otorgádole por escritura. 2 C. J. 421; 1 Escrich 617; 4 id. 609.
“Los que redactaron la Ley Hipotecaria y su reglamento tenían pleno conocimiento de esta distinción. Interpretar el término ‘apo-derado’ en la forma sugerida por la peticionaria en el ejecutivo, equivaldría a enmendar la ley mediante legislación judicial, so pre-texto de interpretación estatutaria.” '
*880En el caso de Mestre v. Michelena, 30 D.P.R. 148, se requirió de pago en concepto de encargado de la finca a Silverio Cabassa. Se pidió la nulidad del procedimiento-ejecutivo, alegándose como cuestión jurisdiccional que diclio requerimiento se notificó a una persona que no tenía la de-bida relación con los demandados en el procedimiento su-mario. Resolviendo esta corte la cuestión planteada se ex-presó así:
“Surge entonces la cuestión siguiente: ¿Aparecía del diligencia-miento hecho por el fiduciario que el requerimiento se hizo a la persona que estaba a cargo de la finca? No hemos dejado de tener al-gunas dudas de si no debió haber aparecido del diligenciamiento la capacidad legal en que se encontraba Silverio Cabassa a cargo de la finca. Pero apreciadas todas las circunstancias estamos convencidos que el decir que una persona está a cargo de una propiedad, es deeir que está allí en cierta capacidad legal, especialmente por mostrar el diligenciamiento que Silverio Cabassa no solamente fue notificado., sino que aceptó la notificación en l'a que se le exigía que notificara a los deudores.
“Por la faz del diligenciamiento, Silverio Cabassa era la persona que estaba 'al frente de la propiedad y de su posesión había de pre-sumirse una relación legal con el dueño. Tal relación legal surgiría si Silverio Cabassa era un mero tenedor en precario, un mayordomo, o como la prueba de los demandantes tendía a mostrar una persona a quien solamente permitían los verdaderos dueños cultivar una parte de la finca. Con respecto a la prueba tendente a acreditar que uno de los dueños estuvo siempre en la finca, podemos decir que dada la residencia legal de los mismos en Mayagüez, como aparece de los autos, la prueba para anular el diligenciamiento tendría que demos-trar claramente que uno de dichos dueños viví'a en la propiedad cuando la notificación se hizo a Cabassa. Asimismo, si como dicen los apelantes, el requerimiento es semejante al emplazamiento en un pleito ordinario, entonces sus defectos podían quedar subsanados pro-bándose que realmente se hizo la notificación a los. deudores como se indica en los autos al discutirse la excepción de cosa juzgada.
“En el juicio los apelantes trataron de demostrar la falsedad del diligenciamiento, entre otros medios, probando que los deudores real-mente vivían en la propiedad. L'a prueba presentada no convenció-a la corte inferior y no nos convence de que los apelantes tuvieran alguna residencia legal que no fuera en Mayagüez, aunque puede ser *881cierto que uno u otro ele ellos en ocasiones vivían en la finca. Si una persona, por ejemplo, es dueña de tres o cuatro fincas en dife-rentes jurisdicciones y a veces vive en cada una de ellas, pero tiene-su residencia legal en una de las mismas, y si también tiene una bipoteca en cada una de las mismas, tal persona, sin embargo, sólo tiene rai'a residencia legal, y el artículo 171 de la Ley Hipotecaria' permitiría que se hiciera una notificación a la persona encargada de cualquiera de las otras tres o cu'atro propiedades. La Ley Hipote-caria tiene por fin la notificación al dueño de la -propiedad si vive en la jurisdicción, o si no, 'a la persona que se encuentra en la finca en cierta capacidad legal’.”
Aparentemente ambos casos están en contradicción, pero la mayoría hace constar que la cuestión no fué suscitada en Mestre v. Michelena, supra, y que, según su criterio, fué renunciada.
Con todo el respeto que nos merece la mayoría, queremos hacer constar que a nuestro juicio un administrador encar-gado de la finca es un apoderado, a quien el dueño ha puesto al cuidado de la finca, concediéndole las facultades de admi-nistrar. Sin la autorización del dueño, sin el poder de admi-nistrar, no podría ser llamado administrador; pero aun cuando llegáramos a la conclusión, errónea a mi juicio, de que el administrador no puede considerarse como un apoderado, entendemos que los preceptos claros del artículo 128 de la Ley Hipotecaria no pueden ser anulados por el Reglamento de la misma ley. Cuando surge un conflicto entre la ley y el reglamento, la primera tiene necesariamente que preva-lecer. No parece razonable establecer el principio de que las reglas adoptadas para hacer efectiva la ley puedan tener el alcance de anular y derogar preceptos de esa misma ley.
El artículo 128 de la Ley Hipotecaria dice así:
“Se requerirá al deudor de pago si residiere en el lugar en que radica la finca y se supiere su domicilio; bastará en otro caso que se requiera al que se halle al frente de la finca en cualquier concepto legal, a fin de que ponga en conocimiento del dueño- la reclamación.”
La palabra “bastará” demuestra claramente que el reque-rimiento así hecho es igual al que hubiese podido hacerse de *882hallarse presente el propio deudor. Es verdad que el ar-tículo 171 del Reglamento dice que “cuandoquiera que el requerimiento de pago no se evacúe en el domicilio de aquél a quien el pago incumba, ni tampoco se entienda con apode-rado o arrendatario que tenga a su cargo la finca, se publi-cará además por medio de edictos . . pero entendemos que estas disposiciones no pueden tener el alcance de exigir la publicación de edictos cuando el requerimiento se entienda con el administrador y encargado de la finca hipotecada, que se encuentra allí en un concepto legal. La Ley Hipotecaria dice que bastará el requerimiento a quien se encuentre en la finca en cualquier concepto legal, y exigir la publicación de edictos cuando se requiere a un administrador y encargado del inmueble, equivale a sostener que no basta la notificación que el mismo precepto legal considera suficiente.
Entre el dueño de la cosa hipotecada y la persona en-cargada de la misma y de su administración se establece una relación personal de confianza mucho más íntima y estrecha que la que media entre dueño y arrendatario. El concepto o la relación legal del arrendatario que se halla al frente de la finca no es superior en modo alguno al concepto legal de un administrador que se encuentra al frente del inmueble. Basta, según la ley, que se requiera en estas condiciones a la persona que esté al frente de la finca, sin que sea necesario añadir ningún otro detalle, a menos que la palabra “basta” pueda tener legalmente una significación distinta a la que tiene en su sentido gramatical. La mayoría del tribunal entiende .que no basta con que se requiera a la persona que se encuentra al frente de la finca en este concepto legal, desde el momento en que exige que se publiquen edictos cuando el requerimiento se entienda con un administrador. Se arguye que deben publicarse edictos cuando la persona encargada de la finca no es apoderado ni arrendatario, por tratarse de un caso de lex scripta. Se invoca este principio, aplicándolo a un reglamento, para anular un procedimiento ejecutivo hipo-*883tecario; pero se ignora completamente cnándo puede apli-carse, para declarar válido ese procedimiento, a los preceptos de la ley, que son claros y terminantes, y que están muy por encima de las reglas adoptadas para darles efectividad. La palabra “basta” no deja campo abierto a la interpretación judicial. Si basta con que se requiera a quien está al frente dé la finca en un concepto legal, el requerimiento al adminis-trador tiene que ser bastante y suficiente, a menos que llegue-mos a la conclusión de que no se encuentra al frente de la finca en un concepto legal.
No aceptamos el argumento de que la persona encargada puede ser un apoderado o un arrendatario, o desde un mozo de labranza para arriba basta un vecino. Para que se lleve a_ cabo el requerimiento es necesario e imprescindible que exista una relación legal. Cuando esta relación exista, el requerimiento basta si se lleva a cabo de acuerdo con los términos de la ley. El administrador es un delegado del dueño, pudiendo decirse que está allí por voluntad del mismo, cumpliendo el mandato de administrar los bienes hipotecados. El espíritu de la Ley Hipotecaria no es establecer distin-ciones entre mandatario y apoderado, sino procurar que se cumpla con las disposiciones de la ley, requiriéndose a la persona que se encuentre al frente de la finca en cualquier concepto legal, cuando el deudor no pudiese ser requerido personalmente por no residir en el lugar en que radica la finca. Si no es necesario publicar edictos cuando se requiere a un arrendatario, tampoco debe serlo cuando se requiere a un administrador.
El arrendatario no tiene la representación directa y personal del dueño de la cosa hipotecada. Existe una gran dife-rencia entre una y otra representación. El administrador, que es un representante personal del dueño, tiene que estar mucho más interesado que el arrendatario en poner en cono-cimiento de dicho dueño la reclamación, como dice el artículo 128 de la Ley Hipotecaria. Entre dueño y arrendatario pueden surgir intereses encontrados que los separen; el *884administrador, como representante del dueño, tiene que actuar en armonía con el mismo para que pueda continuar en sus funciones.
El juicio sumarísimo constituye un estímulo para la con-tratación sobre la base de la garantía hipotecaria. La ley y su reglamento deben interpretarse conforme a su letra y espíritu, para que sus propósitos y fines, lejos de debilitarse, adquieran la necesaria efectividad. Los tribunales, a mi juicio, deben sostener la validez del procedimiento ejecutivo, cuando se ha cumplido sustancialmente con la ley y se han realizado los fines de la justicia. Cualquier otra línea de conducta que se siga puede debilitar el crédito territorial y desalentar la contratación.

La sentencia ‘apelada ha debido ser revocada.